Citation Nr: 1522865	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  10-24 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1985. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.   

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in February 2015.  The record was held open for 60 days.  No additional evidence has been received.

The January 2009 rating decision also denied entitlement to higher ratings for service-connected posttraumatic stress disorder (PTSD) and a lumbar spine disability.  These issues were inadvertently addressed in an August 2014 supplemental statement of the case as issues on appeal; however, the Veteran did not initiate a timely appeal of those issues within a year of the issuance of the January 2009 decision.  At the Board hearing, the Veteran and representative were informed that those two issues may not have actually been appealed.  Cf. Percy v. Shinseki, 23 Vet. App. 37, 43 (2009).  Thus, the Board does not have jurisdiction over them.  

However, the Board finds that claims for higher ratings for PTSD, a lumbar spine disability, and radiculopathy of the lower extremities are raised by the evidence of record; specifically, the Veteran's February 2015 hearing testimony.  

Additionally, a claim for service connection for a left knee disability is raised in a June 2008 VA treatment record, as the Veteran advised his VA treatment providers at that time that he had injured his knee during service.  

The Veteran also filed a claim of service connection for a cervical spine disability in February 2015, which has not been adjudicated.  These claims are referred to the agency of original jurisdiction (AOJ) for disposition.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The most recent examination of the Veteran's hearing acuity, which took place in March 2012, is inadequate for adjudicating the Veteran's hearing loss claim, because the audiologist concluded that the Veteran's audiological test results were inconsistent, unreliable and did not appear to reflect maximal effort.  However, it is unclear whether the Veteran was intentionally refusing to cooperate at the examination or just unable to perform adequately at that time.  Accordingly, he must be provided with an additional audiological examination.  The Board notes that the Veteran has a duty to cooperate in the development of his claim.  Wood v. Derwinski, 1 Vet. App. 191 (1991) (noting that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."); see also Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  

The Veteran must also be provided with notice of the evidence required to substantiate his claim for a higher rating for hearing loss pursuant to the Veterans Claims Assistance Act (VCAA) of 2000.  

The Veteran was employed by the U.S. Department of Agriculture until 1998.  His employment records must be requested from the U.S. Office of Personnel Management (OPM) in connection with his TDIU claim.  

Updated VA clinical notes must also be obtained.  38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a VCAA notice letter pertaining to the issue of entitlement to a higher rating for hearing loss.

2.  Obtain the Veteran's employment records from OPM, including copies of any disability retirement determination and all medical records used to support such a decision.  

3.  Obtain VA treatment records dated since July 2014.

4.  Thereafter, schedule the Veteran for a VA audiology examination to determine the severity of his hearing loss.  The entire record must be reviewed by the examiner.  All appropriate diagnostic testing should be conducted.

The examination must include pure tone thresholds (in decibels) and Maryland CNC testing.  In addition to the objective test results, the examiner must fully describe the functional effects caused by the Veteran's hearing loss, including specifically, to what extent, his hearing loss decreases his functioning in terms of performing his daily activities (e.g. such as the ability to communicate effectively with other people) as well as the impact of the hearing loss on his occupational functioning.  

5.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

